Exhibit 10.1

 

PROMISSORY NOTE

 

$265,000.00 January 21, 2016
High Springs, Alachua County, Florida

 

FOR VALUE RECEIVED, the undersigned promise to pay to the order of CTD Holdings,
Inc. at 14120 NW 126th Terrace, Alachua, FL 32615 or at such other address as
may be indicated in writing, in the manner hereinafter specified, the principal
sum of Two Hundred Sixty-Five Thousand and 00/100 Dollars ($265,000.00) with
interest from the date hereof, at the rate of Four and one quarter percent (4.25
%) per annum on the balance from time to time remaining unpaid. The said
principal and interest shall be payable in lawful money of the United States of
America, on the date and in the following manner:

 

The sum of $3,652.81 representing a payment of principal and interest shall be
due and payable on March 1, 2016 , and on the 1st day of each month thereafter
until February 1, 2023, at which time the remaining principal balance, together
with any accrued but unpaid interest, shall be due.

 

All payments shall be first applied to late charges, if any, then to the payment
of accrued interest, and the balance remaining, if any, shall be applied to the
payment of the principal sum.

 

This note may be prepaid, in whole or in part, without penalty, at any time
prior to maturity.

 

This note with interest is secured by a purchase money mortgage, of even date
herewith, the terms of which are incorporated herein by reference, made by the
makers hereof in favor of the said payee, is given as part of the purchase price
of the real property described in the mortgage, and shall be construed and
enforced according to the laws of the State of Florida.

 

If default be made in the payment of any installment under this note, and if
such default is not made good within 15 days, the entire principal sum and
accrued interest shall at once become due and payable without notice at the
option of the holder of this Note. Failure to exercise this option shall not
constitute a waiver of the right to exercise the same at a later time for the
same default or for any subsequent default. Any payment not received within 10
days of the due date shall include a late charge of 5% of the payment due. In
the event of default in the payment of this note, and if the same is placed in
the hands of any attorney for collection, the undersigned hereby agree to pay
all costs of collection, including a reasonable attorneys’ fee.

 

Makers waive demand, presentment for payment, protest, and notice of nonpayment
and dishonor.

 

  Crit, Inc. DBA Commercial Gates & Electric       By: /s/ Gregory Pyle     Greg
Pyle -Borrower, President         (Corporate Seal)

 

The state documentary tax due on this Note has been paid on the Mortgage
securing this indebtedness.

 

 

